                          Case 19-50273-KBO               Doc 52       Filed 04/21/20         Page 1 of 9




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                       Chapter 11

             Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                               Debtors.                                   Jointly Administered


             BLANK ROME LLP, FFP (CAYMAN)
             LIMITED, MAPLES AND CALDER
             MAPLESFS LIMITED, MORRIS,
             NICHOLS, ARSHT & TUNNEL LLP,
             GARY NEEMS, and QUINN EMANUEL
             URQUHART & SULLIVAN LLP,

                               Plaintiffs,
                                                                          Adv. Proc. No. 19-50273 (KBO)
                                        v.

             ZOHAR CDO 2003-1 CORP. and
             ZOHAR CDO 2003-1 LIMITED,

                                Defendants



             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED,

                               Plaintiffs,

                                        v.
                                                                          Adversary No. 20-50534 (KBO)
             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;

              1
                The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers
             are, as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724),
             Zohar III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
             Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.


26377713.1
                       Case 19-50273-KBO         Doc 52       Filed 04/21/20   Page 2 of 9


             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,

                                                Defendants.



                                          CERTIFICATE OF SERVICE

                    I, Chad Corazza, hereby certify that on April 17, 2020, I caused a copy of the

             foregoing documents, Notice of Agenda of Matters Scheduled for Telephonic Hearing on

             April 21, 2020 at 1:30 p.m. (ET) [Docket No. 51/15], to be served upon the below counsel

             in the manner indicated below:


      Norman L. Pernick, Esq.                                  Randy M. Mastro, Esq.
      Cole Schotz P.C.                                         Matt J. Williams, Esq.
      500 Delaware Avenue, Suite 1410                          Mary Beth Maloney, Esq.
      Wilmington, DE 19801                                     Gibson, Dunn & Crutcher LLP
      npernick@coleschotz.com                                  200 Park Avenue
      (Patriarch Entities)                                     New York, NY10166-0193
      Email                                                    rmastro@gibsondunn.com
                                                               mjwilliams@gibsondunn.com
                                                               mmaloney@gibsondunn.com
                                                               (Patriarch Entities)
                                                               Email

      Robert Klyman, Esq.                                      Monica K. Loseman, Esq.
      Gibson, Dunn & Crutcher LLP                              Gibson, Dunn & Crutcher LLP
      333 South Grand Avenue                                   1801 California Street, Suite 4200
      Los Angeles, CA 90071-3197                               Denver, CO 80202-2642
      rklyman@gibsondunn.com                                   mloseman@gibsondunn.com
      (Patriarch Entities)                                     (Patriarch Entities)
      Email                                                    Email




26377713.1
                      Case 19-50273-KBO    Doc 52   Filed 04/21/20   Page 3 of 9


      Kenneth J. Nachbar, Esq.                       Michael Carlinksy, Esq.
      Robert J. Dehney, Esq.                         Jonathan E. Pickhardt, Esq.
      Megan Ward Cascio, Esq.                        Benjamin Finestone, Esq.
      Matthew B. Harvey, Esq.                        Ellison Ward Merkel, Esq.
      Lauren Neal Bennett, Esq.                      Blair Adams, Esq.
      Morris Nichols Arsht & Tunnell                 Quinn Emanuel Urquhart & Sullivan, LLP
      1201 North Market Street, 16th Floor           51 Madison Avenue, 22nd Floor
      P.O. Box 1347                                  New York, NY 10010
      Wilmington, DE 19899-1347                      michaelcarlinsky@quinnemanuel.com
      knachbar@mnat.com                              jonpickhardt@quinnemanuel.com
      rdehney@mnat.com                               benjaminfinestone@quinnemanuel.com
      mcascio@mnat.com                               ellisonmerkel@quinnemanuel.com
      mharvey@mnat.com                               blairadams@quinnemanuel.com
      lbennett@mnat.com                              (Alvarez & Marsal Zohar Management, LLC)
      (Alvarez & Marsal Zohar Management, LLC)       Email
      Email

      Gregory M. Petrick, Esq.                       Brian J. Lohan, Esq.
      Jonathan M. Hoff, Esq.                         Ginger Clements, Esq.
      Ingrid Bagby, Esq.                             Arnold & Porter Kaye Scholer LLP
      Michele C. Maman, Esq.                         70 West Madison Street, Suite 4200
      Cadwalader, Wickersham & Taft LLP              Chicago, IL 60602-4231
      200 Liberty Street                             brian.lohan@arnoldporter.com
      New York, NY 10281                             ginger.clements@arnoldporter.com
      gregory.petrick@cwt.com                        (Certain Holders of Notes Issued by Zohar III,
      jonathan.hoff@cwt.com                          Limited)
      ingrid.bagby@cwt.com                           Email
      michele.maman@cwt.com
      (MBIA Insurance Company)
      Email

      Internal Revenue Service                       Secretary of State
      Centralized Insolvency Operation               Corporations Franchise Tax
      2970 Market Street                             P.O. Box 898
      P.O. Box 7346                                  Dover, DE 19903
      Philadelphia, PA 19101-7346                    (Secretary of State)
      (Internal Revenue Service)                     First Class Mail
      First Class Mail

      Secretary of Treasury                          Michael B. Mukasey, Esq.
      Attn: Bankruptcy Department                    U.S. Attorney General
      820 Silver Lake Blvd., Suite 100               Department of Justice
      Dover, DE 19904                                Commerical Litigation Branch
      (Secretary of Treasury)                        950 Pennsylvania Avenue, N.W.
      First Class Mail                               Washington, DC 20530-0001
                                                     (U.S. Attorney General)
                                                     First Class Mail

26377713.1
                       Case 19-50273-KBO         Doc 52   Filed 04/21/20   Page 4 of 9




      Ellen W. Slights, Esq.                               Securities & Exchange Commission
      Assistant United States Attorney                     Secretary of Treasury
      U.S. Attorney’s Office                               100 F Street, NE
      1007 North Orange Street, Suite 700                  Washington, DC 20549
      P.O. Box 2046                                        (Securities & Exchange Commission)
      Wilmington, DE 19899-2046                            secbankruptcy@sec.gov
      ellen.slights@usdoj.gov                              Email
      (U.S. Attorney’s Office)
      Email

      Securities & Exchange Commission                     Delaware Attorney General
      Attn: Bankruptcy Department                          Attn: Bankruptcy Department
      Brookfiled Place                                     Carvel State Office Building
      200 Vesey Street, Suite 400                          820 N. French Street, 6th Floor
      New York, NY 10281-1022                              Wilmington, DE 19801
      bankruptcynoticeschr@sec.gov                         (Delaware Attorney General)
      nyrobankruptcy@sec.gov                               Hand Delivery
      (Securities & Exchange Commission)
      Email

      Juliet M. Sarkessian, Esq.                           Delaware Division of Revenue
      Office of the United States Trustee                  Attn: Zillah Frampton
      U.S. Department of Justice                           820 N. French Street
      844 King Street, Suite 2207                          Wilmington, DE 19801
      Lockbox #15                                          (Delaware Division of Revenue)
      Wilmington, DE 19801                                 Hand Delivery
      brya.keilson@usdoj.gov
      Richard.Schepacarter@usdoj.gov
      (U.S. Trustee)
      Email

      U.S. Bank National Association                       John W. Weiss, Esq.
      Attn: CDO Group-Ref.: Zohar III, Limited             Brett D. Jaffe, Esq.
      190 LaSalle St., 8th Floor                           Alexander Lorenzo, Esq.
      Chicago, IL 60603                                    Elizabeth Buckel, Esq.
      (U.S. Bank National Association)                     Alston & Bird LLP
      First Class Mail                                     90 Park Avenue, 15th Floor
                                                           New York, NY 10016-1387
                                                           john.weiss@alston.com
                                                           brett.jaffe@alston.com
                                                           alexander.lorenzo@alston.com
                                                           elizabeth.buckel@alston.com
                                                           (U.S. Bank National Assocation)
                                                           Email



26377713.1
                       Case 19-50273-KBO        Doc 52   Filed 04/21/20   Page 5 of 9


      Elizabeth LaPuma, Esq.                              Alvarez & Marsal Zohar Management, LLC
      Alvarez & Marsal Zohar Management, LLC              Attention: General Counsel
      600 Madison Ave.                                    600 Madison Ave.
      New York, NY 10022                                  New York, NY 10022
      elapuma@alvarezandmarsal.com                        (Alvarez & Marsal Zohar Management, LLC)
      (Alvarez & Marsal Zohar Management, LLC)            First Class Mail
      Email

      Jonathan T. Edwards, Esq.                           Laura Davis Jones, Esq.
      Alston & Bird LLP                                   Timothy P. Cairns, Esq.
      One Atlantic Center                                 Pachulski Stang Ziehl & Jones, LLP
      1201 West Peachtree Street                          919 N. Market Street, 17th Floor
      Atlanta, GA 30309-3424                              P.O. Box 8705
      jonathan.edwards@alston.com                         Wilmington, DE 19899-87055
      (U.S. Bank National Assocation)                     ljones@pszjlaw.com
      Email                                               tcairns@pszjlaw.com
                                                          (MBIA Insurance Company)
                                                          Email

      James D. Herschlein Esq.                            Matthew P. Ward, Esq.
      Jeffrey A. Fuisz, Esq.                              Morgan L. Patterson, Esq.
      Erik Walsh, Esq.                                    Womble Bond Dickinson (US) LLP
      Arnold & Porter Kaye Scholer LLP                    222 Delaware Avenue, Suite 1501
      250 West 55th Street                                Wilmington, DE 19801
      New York, NY 10119-9710                             matthew.ward@wbd-us.com
      james.herschlein@arnoldporter.com                   morgan.patterson@wbd-us.com
      jeffrey.fuisz@arnoldporter.com                      (Certain Holders of Notes Issued by Zohar III,
      erik.walsh@arnoldporter.com                         Limited)
      (Certain Holders of Notes Issued by Zohar III,      Email
      Limited)
      Email

      Josef W. Mintz, Esq.                                Rick Antonoff, Esq.
      Blank Rome LLP                                      Blank Rome LLP
      1201 N. Market Street, Suite 800                    1271 Avenue of the Americas
      Wilmington, DE 19801                                New York, NY 10020
      mintz@blankrome.com                                 rantonoff@blankrome.com
      (Blank Rome LLP)                                    (Blank Rome LLP)
      Email                                               Email




26377713.1
                      Case 19-50273-KBO     Doc 52   Filed 04/21/20   Page 6 of 9


      Joseph J. Farnan, Jr., Esq.                     Mark D. Collins, Esq.
      Farnan LLP                                      Brett M. Haywood, Esq.
      919 North Market Street, 12th Floor             Richards, Layton & Finger, P.A.
      Wilmington, DE 19801                            One Rodney Square
      farnan@farnanlaw.com                            920 North King Street
      (Independent Director)                          Wilmington, DE 19801
      Email                                           collins@rlf.com
                                                      haywood@rlf.com
                                                      (Ankura Trust)
                                                      Email

      Dennis F. Dunne, Esq.                           Debora A. Hoehne, Esq.
      Andrew Harmeyer, Esq.                           Michael Godbe, Esq.
      Milbank, Tweed, Hadley & McCloy LLP             Weil, Gotshal & Manges LLP
      55 Hudson Yards                                 767 Fifth Avenue
      New York, NY 10001                              New York, NY 10153
      ddunne@milbank.com                              debora.hoehne@weil.com
      aharmeyer@milbank.com                           michael.godbe@weil.com
      (Ankura Trust)                                  (Culligan)
      Email                                           Email

      Zachary I. Shapiro, Esq.                        Justin R. Alberto, Esq.
      Brendan J. Schlauch, Esq.                       Daniel N. Brogan, Esq.
      Richards, Layton & Finger, P.A.                 Sophie E. Macon, Esq.
      One Rodney Square                               Bayard, P.A.
      920 North King Street                           600 North King Street, Suite 400
      Wilmington, DE 19801                            Wilmington, DE 19801
      shapiro@rlf.com                                 jalberto@bayardlaw.com
      schlauch@rlf.com                                dbrogan@bayardlaw.com
      (Culligan)                                      smacon@bayardlaw.com
      Email                                           (Dura)
                                                      Email

      James H.M. Sprayregen, P.C.                     Christopher Marcus, P.C.
      Ryan B. Bennett, P.C.                           Kirkland & Ellis LLP
      Stephen C. Hackney, P.C.                        601 Lexington Avenue
      Gregory F. Pesce                                New York, NY 10022
      Kirkland & Ellis LLP                            christopher.marcus@kirkland.com
      300 North LaSalle Street                        (Dura)
      Chicago, IL 60654                               Email
      james.sprayregen@kirkland.com
      ryan.bennett@kirkland.com
      stephen.hackney@kirkland.com
      gregory.pesce@kirkland.com
      (Dura)
      Email


26377713.1
                      Case 19-50273-KBO   Doc 52   Filed 04/21/20   Page 7 of 9


      Regina Stango Kelbon, Esq.
      Victoria A. Guilfoyle, Esq.
      Blank Rome LLP
      1201 N. Market Street, Suite 800
      Wilmington, DE 19801
      kelbon@blankrome.com
      (Plaintiff)
      Email




26377713.1
                         Case 19-50273-KBO     Doc 52     Filed 04/21/20   Page 8 of 9


Recipient                       Company                                Telephone No.     Facsimile No.
Norman L. Pernick, Esq.         Cole Schotz P.C.                       302-652-2000      302-574-2100

Randy M. Mastro, Esq.           Gibson, Dunn & Crutcher LLP            212-351-3825      212-351-5219

Robert Klyman, Esq.             Gibson, Dunn & Crutcher LLP            213-229-7562      213-229-6562

Monica K. Loseman, Esq.         Gibson, Dunn & Crutcher LLP            303-298-5784      303-313-2828

Kenneth J. Nachbar, Esq.        Morris, Nichols Arsht & Tunnell        302-351-9294      302-422-3013

Derek C. Abbott, Esq.           Morris, Nichols Arsht & Tunnell        302-351-9357      302-425-4664
                                Quinn Emanuel Urquhart & Sullivan,
Jonathan E. Pickhardt, Esq.                                            212-849-7000      212-849-7100
                                LLP
Jonathan M. Hoff, Esq.          Cadwalader, Wickersham & Taft LLP      212-504-6474      212-504-6666
                                                                       44-0-20-7170-     44-0-20-7170-
Gregory M. Petrick, Esq.        Cadwalader, Wickersham & Taft LLP
                                                                       8688              8600
Brian J. Lohan, Jr., Esq.       Arnold & Porter Kaye Scholern LLP      312-583-2300      312-583-2360

Ellen W. Slights, Esq.          U.S. Attorney's Office                 302-573-6277      302-573-6431

Juliet M. Sarkessian, Esq.      Office of the United States Trustee    302-573-6491      302-573-6497

Brett D. Jaffe, Esq.            Alston & Bird LLP                      212-210-9547      212-210-9444

Jonathan T. Edwards, Esq.       Altson & Bird LLP                      404-881-7000      404-253-8298

James D. Herschlein             Arnold & Poreter Kaye Scholder LLP     212-836-8655      212-836-8689

Matthew P. Ward                 Womble Bond Dickinson (US) LLP         302-252-4320      302-252-4330

Josef W. Mintz                  Blank Rome LLP                         302-425-640       302-425-6464

Rick Antonoff                   Blank Rome LLP                         212-885-5000      212-885-5001

Joseph J. Farnan, Jr.           Farnan LLP                             302-777-0321      302-777-0301

Mark D. Collins, Esq.           Richards, Layton & Finger, P.A.        302-651-7700      302-651-7701
                                Milbank, Tweed, Hadley & McCloy
Dennis F. Dunne, Esq.                                                  212-530-5000      212-530-5219
                                LLP
Zachary I. Shapiro, Esq.        Richards, Layton & Finger, P.A.        302-651-7700      302-651-7701


 26377713.1
                     Case 19-50273-KBO      Doc 52   Filed 04/21/20   Page 9 of 9


Daniel Brogan                Bayard, P.A.                         302-429-4226      302-658-6395

Regina Stango Kelbon, Esq.   Blank Rome LLP                       302-425-6400      302-428-5133




                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                         /s/ Chad Corazza
                                        Chad Corazza, Paralegal
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253




26377713.1
